Citation Nr: 0015473	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  00-08 285	)	DATE
	)
	)


THE ISSUE

Whether the attorney fee agreement is reasonable.


INTRODUCTION

The issue of the reasonableness of attorney fees charged by 
the claimant's attorney for his services rendered to the 
veteran was raised sua sponte by the Board of Veterans' 
Appeals (Board) on its own motion.  See 38 C.F.R. 
§ 5904(c)(2) (West 1991 & Supp. 1999) and 38 C.F.R. 
§ 20.609(i) (1999).  The veteran and the attorney 
representing the veteran were notified of this action by a 
letter dated January 31, 2000, and were advised therein that 
they were to submit any evidence or argument concerning this 
matter directly to the Board within 30 days.  The Board 
received a response from the attorney, on his behalf and on 
behalf of the veteran, in March 2000.




FINDINGS OF FACT

1.  In a decision dated July 22, 1998, the Board remanded the 
veteran's claim for an increased rating for posttraumatic 
stress disorder (PTSD) to the RO for further development and 
readjudication.

2.  The notice of disagreement that preceded the Board's July 
1998 decision was received by the RO in October 1996.

3.  The attorney and the veteran entered into a fee agreement 
in May 1998.


CONCLUSIONS OF LAW

1.  The criteria for charging a fee for services for 
representation related to the issue of entitlement to an 
increased rating for PTSD are not met.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).

2.  A fee in excess of $0 for services rendered on the 
veteran's behalf for representation before VA and the Board 
in connection with the claim of entitlement to an increased 
rating for PTSD is excessive and unreasonable.  38 U.S.C.A. 
§ 5904(c)(2) (West 1991 & Supp 1999); 38 C.F.R. § 20.609(e), 
(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
In determining the reasonableness of the attorney's fee, 
there are two questions before the Board.  The first is the 
attorney's ability to charge a fee, that is, whether he has 
met the requirements of 38 U.S.C.A. § 5904(c) (West 1991 & 
Supp. 1999) and 38 C.F.R. § 20.609(c) (1999).  The second is 
whether the fee is, in fact, reasonable.  See 38 C.F.R. 
§ 20.609(e) (1999).

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services.  
38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c) (1999).  These criteria are:  1) promulgation by 
the Board of a final decision with respect to the issue or 
issues involved; 2) the notice of disagreement (NOD) which 
preceded the Board decision with respect to the issue or 
issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

Factors to be considered in evaluation the reasonableness of 
a fee are set out at 38 C.F.R. § 20.609(e) and include the 
following:  (1)  The extent and type of services the 
representative performed; (2) the complexity of the case; (3) 
the level of skill and competence required of the 
representative in giving the services; (4) the amount of time 
the representative spent on the case; (5) the results the 
representative achieved, including the amount of any benefits 
recovered; (6) the level of review to which the claim was 
taken and the level of the review at which the representative 
was retained; (7) rates charged by other representatives for 
similar services; and (8) whether, and to what extent, the 
payment of fees is contingent upon the results achieved. 

In a September 1996 rating decision, the RO granted service 
connection for PTSD, and established a 50 percent disability 
rating.  In October 1996, the veteran filed a NOD with the 50 
percent rating established in the September 1996 rating 
decision.  In a decision dated July 22, 1998, the Board 
determined that additional evidence was needed before the 
veteran's increased rating claim could be adjudicated.  The 
Board remanded the case to the RO for additional development, 
including conducting a psychiatric examination.   The claims 
folder also contains an appointment of the attorney as the 
veteran's representative, dated in June 1998.  Thus, if the 
July 1998 Board decision is a final decision of the Board, 
the attorney would meet the requisites to charge a fee for 
his services before VA.  

In a December 1998 rating decision, the RO granted an 
increased rating for PTSD from 50 percent to 70 percent, 
effective from April 29, 1996.  In January 1999, the attorney 
submitted a fee agreement between himself and the veteran 
dated May 9, 1998.  The agreement provides for payment of not 
greater than 20 percent of past-due benefits contingent upon 
a "favorable administrative determination or decision" on 
the claim by "Veterans Administration".  The attorney filed 
an amended agreement, dated in April 1999, in May 1999, and a 
second amended agreement, dated in August 1999, in November 
1999.

The Board's rules of practice provide that a remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board.  38 C.F.R. § 20.1100(b).

The issue presented in this case is whether the Board's July 
1998 decision to remand the matter to the RO was a "final" 
decision within the meaning of 38 U.S.C.A. § 5904(c)(1).  
VA's General Counsel has considered the issue presented in 
this case in a precedent opinion.  VAOPGCPREC 37-97 (O.G.C. 
Prec 37-97).  The General Counsel held that when the Board 
remands a claim to the RO for adjudication, the Board's 
actions do not constitute a final decision within the meaning 
of 38 U.S.C.A. § 5904(c)(1).  The General Counsel cited two 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) cases as authority for his opinion.  One such case was 
cited for the proposition that it is "well settled" that 
remands by the Board are not final decisions.  Matter of 
Stanley, 9 Vet. App. 203, 207 (1996).  In the other case, the 
Court discussed the legislative history and intent of the 
statute governing payment of attorney fees in claims for 
benefits.  In that case, the claimant was awarded benefits by 
the RO under the nonadversarial system of VA claims 
processing.  The claim was never the subject of a final Board 
decision, and therefore, no payment of attorney fees was 
warranted or permitted.  Matter of Stanley, 10 Vet App. 104 
(1997).

The Board is bound by the precedent opinion of the General 
Counsel.  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1999); 38 
C.F.R. § 19.5 (1999).  The Board, therefore, finds that there 
has been no final decision by the Board regarding the issue 
of entitlement to an increased rating for PTSD.  The 
statutory prerequisites for charging a veteran a fee for 
representation by an attorney are not met with respect to 
that claim.  Therefore, the Board concludes that any fee in 
excess of $0 is unreasonable.

ORDER

No fee may be charged for services rendered on the veteran's 
behalf before VA and the Board in connection with a claims of 
entitlement to an increased rating for PTSD.  As to such 
services the fee called for in the May 9, 1998 fee agreement, 
as amended in the April 29, 1999 and August 30, 1999 fee 
agreements, is not reasonable.  The fee is reduced to a total 
of $0.  The amount in excess of $0 received by the attorney 
for fees for services before VA is to be refunded to the 
claimant.



_____________________
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 


